Citation Nr: 1612049	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-26 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968 and from September 1972 to October 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Board issued a decision denying the claims on appeal.  Thereafter, the parties to this appeal entered into a January 2016 Joint Motion to Vacate and Remand (Joint Motion), which was granted by the United States Court of Appeals for Veterans' Claims (Court) in January 2016.

In accordance with the mandates of the Joint Motion, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In the May 2015 decision denying the Veteran's claims, the Board noted that only selected 2012 and 2013 VA treatment records that the RO deemed relevant to the claims on appeal had been associated with the claims file.  However, per the Joint Motion, the Board erred by deciding the Veteran's case without first ensuring that the entirety of the Veteran's VA treatment records had been obtained, as the record failed to establish that these outstanding records could not serve to substantiate the Veteran's claims.  See Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961 (Fed. Cir. Mar. 8, 2016) (holding that the appropriate standard for whether VA's duty to assist encompasses obtaining all identified VA treatment records is whether there is no reasonable possibility that obtaining such records would substantiate the claim, citing 38 C.F.R. § 3.159(d)).  Thus, VA treatment records must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the entirety of the Veteran's VA treatment records.

2.  Then, readjudicate the Veteran's claims seeking service connection for liver, colon, and lung cancer, to include as due to herbicide exposure.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

